IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 GREGORY DUNBAR,                                : No. 99 WM 2019
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
 HON. LEAVITT, JUBELIRER, SIMPSON               :
 JR., BROBSON, MCCULLOUGH, COVEY,               :
 WOJCIK, CANNON, CEISLER,                       :
                                                :
                      Respondents               :


                                         ORDER



PER CURIAM

       AND NOW, this 26th day of December, 2019, the “Petitioner’s Objections to this

Court’s Jurisdiction” and the “Petition for Review and Statutory Penalty under Criminal

History Record Information Act CHRIA” are DENIED. The Prothonotary is DIRECTED to

strike the names of the jurists from the caption.